In a matrimonial action, (1) the defendant husband appeals from a judgment of the Supreme Court, Kings County, dated August 10, 1976, which, after a nonjury trial, inter alia, (a) granted a divorce to the plaintiff on the ground of cruel and inhuman treatment; (b) awarded custody of the parties’ child to the plaintiff; (c) awarded plaintiff a counsel fee; and (d) directed the sale of the marital residence and an equal division of the proceeds therefrom; and (2) plaintiff cross-appeals, on the ground of inadequacy, from so much of the said judgment as awarded her a counsel fee. Judgment affirmed, with costs to the plaintiff. The trial court’s determination is adequately supported by the record. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.